Bleckley, Chief Justice.
The statutory provisions applicable to this case are found in the code, §§2384-2393 inclusive. To ascertain and fix new lines is not within the power or functions of processioners. Their vocation is to run and mark lines which at some previous time were located and established. They seek and find lines already existing, but cannot bring into existence any which have not been before designated on the surface of the earth. Lines merely drawn on paper or in the minds of contracting parties, are not ready for the search or services of processioners. Moreover, any one dissatisfied with their work cannot protest against it and make that protest *756a ground for returning the papers to tlie superior court and there having a trial, until a line has been actually run and marked. This is necessary to give the superior court jurisdiction over the subject-matter, and cannot be dispensed with by the consent of the parties. The line “as run and marked” is the subject-matter to which any litigation under the protest must relate, and when there is no such subject-matter, there is no jurisdiction. For this reason the court correctly refused to grant a new trial, and nothing remains but to dismiss the whole proceeding, and direction is given that this be done.

Judgment affirmed.